John L. Reizian, Esquire Vice President and Associate General Counsel The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut 06103-1106 Telephone: (860) 466-1539, Facsimile:(860) 466-2550 John.Reizian@LFG.com VIA EDGAR April 24, 2012 U. S. Securities and Exchange Commission Division of Investment Management Office of Insurance Products, Room 8634; Mail 8629 treet, NE Washington, DC 20549-4644 Re: Lincoln Life Flexible Premium Variable Life Account M The Lincoln National Life Insurance Company File No: 811-08557; 333-163139 SEC Accession No.: 0001047469-09-010228 Initial Registration Statement, Form N-6 Lincoln InReachSM Reserve Dear Sir or Madam: Pursuant to Rule 477(a) of the Securities Act of 1933, as amended (the “1933 Act”), The Lincoln National Life Insurance Company (the “Company”) and Lincoln Life Flexible Premium Variable Life Account M (the “Separate Account”) hereby request the withdrawal of the above-referenced registration statement on Form N-6, filed with the Securities and Exchange Commission on November 16, 2009 (the “Registration Statement”). The Registration Statement has not yet become effective. No securities were sold in connection with the Registration Statement. Therefore, the Company and the Separate Account respectfully request that an order be issued granting their request for withdrawal of the Registration Statement as soon as is practicable. The Company hasdecided not to offer the product filed under the Registration Statementat this time. Should you have any questions regarding this request, please feel free to contact me at (860) 466-1539. Sincerely, /s/ John L. Reizian John L. Reizian Vice President and Associate General Counsel
